DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the single grouping of patentably indistinct Species A-D in the reply filed on 11 July 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 July 2022.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: hook support “4” (see para 0020).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka et al. (US Pat. No. 8,573,322 B2).
In regards to claim 1, Nagasaka teaches a power tool (1), comprising: a tool holder (30) attachable to the power tool, the tool holder including an annular portion (32) configured to receive a suspension member (40) through the annular portion, a base (33) supporting the annular portion, and at least one bend located between the annular portion and the base (i.e.; at the intersection of 32 and 33).
In regards to claim 2, Nagasaka teaches the base (33) is removably attached to the power tool (via 16).
In regards to claim 3, Nagasaka teaches the base has a substantially semicircular cross section (33B), and the power tool includes a battery mount having a substantially semicircular cross section to receive the base (i.e.; to receive the shank of screw 16).
In regards to claims 4, 13 and 14, Nagasaka teaches the tool holder includes a hook portion (31) capable of hooking  the power tool on a hook support (e.g.; hanging loop portion 31 on a hook), the hook portion includes a hook area defined by an opening (i.e.; the central opening of 31) to receive the hook support and a hook bottom (e.g.; the interior surface of 31) to come in contact with the hook support, and the hook support enters the hook area when the power tool is hooked on the hook support.
In regards to claim 5, 15, 16 and 17, Nagasaka’s annular portion (32) receives shock through the suspension member at a position farthest from the base (i.e.; at the position in contact with 40 in Fig. 7) when the power tool falls due to the gravitational force applied to annular portion.
In regards to claim 6, 18, 19 and 20, Nagasaka’s annular portion (32) receives shock through the suspension member at an overlap including an overlapping part of the annular portion (i.e.; the overlap of the wire welded in 33) when the power tool falls due to the gravitational force applied to the wire at the weld point.
In regards to claim 7, Nagasaka teaches the annular portion (32) is in the hook area (31) at the welded portions of the wire in 33.
In regards to claim 11, Nagasaka teaches the tool holder includes, between the base and the annular portion, a shock-absorbing mechanism (33A) configured to move the annular portion relative to the power tool (i.e.; protruding strip 33A is pulled out of the slit-hole 13A when the screw 16 comes off, which results in the annual portion moving into a position in Figure 7; Col 6, Lines 42-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for addition prior art with related power tools and suspension means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631